      Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )       No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                 RESPONDENTS’ OPPOSITION TO PETITIONERS’
                       MOTION FOR INTERIM RELIEF




                                             i
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 2 of 15




INTRODUCTION

       Petitioners’ most recent motion illustrates that they do not merely seek compliance with

the Post Order Custody Review (“POCR”) regulations, but, rather, Petitioners seek to dictate

decisions within ICE’s sole discretion. Petitioners base their arguments on several fundamental

misconceptions about the procedural history of this case, the purpose and operation of the POCR

regulations, the definition and consequence of a final order of removal, the purpose and operation

of 8 U.S.C. § 1231, and this Court’s jurisdiction. Therefore, this Court should deny the motion.

       First, as Respondents have noted continuously throughout this case, this Court lacks

subject-matter jurisdiction to stay the removal of aliens with final orders of removal under 8 U.S.C.

§ 1252(g). Petitioners’ motion seeks to expand the scope of the subject-matter jurisdiction beyond

what this Court has previously expressed it believes it may exercise, by asking the Court to stay

the removal of aliens, whom ICE may otherwise immediately remove, for alleged violations of

regulations which even if ICE ignored would not invalidate an alien’s final orders of removal. An

alien’s right to a POCR or any procedure attendant on post-order detention terminates when ICE

notifies the alien that it is ready to effectuate his removal order. 8 C.F.R. § 241.4(g)(4). Staying

the removal of an alien to investigate allegations of POCR violations not only contradicts the entire

statutory scheme put in place by Congress, but, further, the Court lacks the power to do it. If the

Court grants Petitioners motion and stays the removal of aliens whom ICE can imminently remove,

the Court is conferring temporary injunctive relief to which Petitioners would never be ultimately

entitled. Therefore, the Court should deny Petitioners’ motion and lift its stay of removal as to each

detainee, because ICE can imminently remove them from the United States.

       Second, Petitioners’ motion incorrectly assumes that the primary considerations in a POCR

are flight risk and dangerousness when, in fact, the regulations demonstrate that the availability of

                                                  1
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 3 of 15



a travel document to allow the effectuation of a valid and final order of removal should take

precedence over other considerations. 8 C.F.R. § 241.4(g)(3); 65 Fed. Reg. 80281. No authority

requires ICE to make a flight risk or dangerousness finding to authorize the continued detention

of the detainees. Id. Therefore, ICE satisfied its obligation under the POCR regulations and this

Court’s order.

        Third, Petitioners fail to demonstrate a likelihood of success on the merits. Even if the

Court ultimately finds ICE violated the POCR regulations, Petitioners are not likely to succeed on

the merits of their claim that release or a bond hearing is the appropriate remedy. Petitioners’

reliance on this Court’s equitable powers is also misplaced, because courts of equity cannot use

that power to issue relief contrary to clear congressional commands.

        Fourth, the detainees are not subject to prolonged detention, unrelated to the purpose of

removal, such that their detention would be otherwise unlawful. The detainees caused their own

detention to be extended by creating a delay in their removal from the United States. Therefore,

the detainees fail to demonstrate that they are entitled to release on any substantive due process

theory as they have not demonstrated that ICE will be unable to effectuate their removals upon the

lifting of the stay of removal in this case.

        Finally, the instant motion bears little if any relation to the issues this Court addressed last

summer. Unlike last summer, this motion has not required ICE to admit its non-compliance with

more than one provision of the POCR regulations. Instead, this motion challenges several

interpretations of Respondents’ regulations, which Respondents support with persuasive legal

arguments. Despite these legal arguments, Respondents, in their discretion, made changes to their

POCR practices, such as to the language and timing of the POCR notice, in an attempt to provide

even more due process than they believe the regulations require. In the cases where ICE did not



                                                   2
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 4 of 15



conduct a 180-day interview in a timely manner, for instance, ICE immediately scheduled those

interviews in accordance with the regulation. Against this backdrop, Petitioners’ allegations that

ICE does not take the POCR process or this litigation seriously is baseless. See ECF No. 384 at 5.

This Court should reject Petitioners’ continuous attempts to characterize ICE’s actions as

malicious and borne out of bad faith where they can provide no evidence to support such

characterizations. Instead, ICE’s attempt to effectuate the removal of the detainees is driven by

Congress’ mandate that ICE effectuate the final orders of removal from individuals ordered

removed from the United States.

ARGUMENT

       I.      This Court lacks subject-matter jurisdiction to stay the removal of the
               detainees and should lift its stay of removal.

       When examining the applicability of the INA’s jurisdiction-stripping provisions, Courts

“must discount nomenclature and follow the time-honored precept that substance trumps form.”

Aguilar v. U.S. Immigration and Customs Enf’t., 501 F.3d 1, 16-17 (1st Cir. 2007). Although

Petitioners craft their motion in the form of a detention challenge, the substance of their motion

seeks a stay of removal. By doing so, Petitioners are challenging ICE’s decision to execute their

removal orders and this Court is barred from issuing such relief. Aziz v. Chadbourne, No. 07-

11806, 2007 WL 3024010 at *3 (D. Mass. October 15, 2007) (“Any stay of the final order of

removal would squarely interfere with the ‘execut[ion]’ of the removal order. Given the express

language in § 1252(g), this Court has no jurisdiction to make the requested order.”); Viana v.

President of the United States, No. 18-cv-222-LM, 2018 WL 1587474 at *5 (collecting cases

where district courts have held that § 1252(g)’s jurisdictional bar applies to the specific relief of a

stay from removal). And, unlike in prior motions, Petitioners fail to explain why any alien would

ever be entitled to a stay of removal to remedy a POCR violation. Therefore, not only does this

                                                  3
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 5 of 15



Court plainly lack subject-matter jurisdiction to stay the detainees’ removal under 8 U.S.C.

§ 1252(g), the detainees are not even arguably entitled to such relief because Petitioners admit the

violations would not disturb their removal orders. The All Writs Act, 28 U.S.C. § 1651 et seq.,

which this Court cites in its order staying the removal, does not preserve this Court’s jurisdiction

to stay removal because § 1252(g), by its express terms, applies notwithstanding 1. 8 U.S.C.

§ 1252(g); ECF No. 307; Tejada v. Cabral, 424 F. Supp. 2d 296, 298 (D. Mass 2006) (Young,

D.J.) (holding that the REAL ID Act stripped district courts of jurisdiction to issue stays of removal

even if otherwise warranted under the All Writs Act). . This Court should reject Petitioners’

attempt to create yet another back-door challenge to ICE’s discretion to execute their removal

order and immediately lift its order staying the detainee’s removal.

       II.     ICE complied with the Court’s order to conduct de novo custody reviews for
               each remaining detainee.

       Petitioners’ assertion that ICE violated this Court’s order to conduct a de novo custody

review is unsupported and unwarranted. Recognizing that Petitioners’ primary complaint was that

ICE prevented the detainees from participating in their POCRs, the Court ordered that the detainees

submit documents for ICE to review. The Court ordered that ICE conduct these new POCRs de

novo, with an open mind and “decide whether to continue the detention of each of them or to

release them on appropriate conditions.” August 2, 2019 Hr’g. Trans. at 19:1-8; ECF No. 36 at 1.

On September 19, 2019, ICE informed its counsel that it had decided to continue the detention of

the remaining detainees and the undersigned communicated this decision to Petitioners’ counsel.

After it made these decisions, ICE issued new written POCR decisions in accordance with



1
  Further, staying the removal of the detainees’ creates an absurd result wherein ICE could
enforce the aliens’ removal orders if released, but not if they are detained. Indeed, but for the
stay of removal issued by this Court, ICE would have effectuated the removal of the detainees
and they would no longer be detained.
                                                  4
          Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 6 of 15



§ 241.4(d)(2)-(3). ECF No. 377 at Ex. A-F. Each decision explained the reasons why ICE decided

to continue each detainee’s detention and cited the information it considered in making this

decision. Id.

          Petitioners now allege that ICE failed to comply with the Court’s order because no one

with an “open mind” would have decided to continue the detainee’s detention. In doing so,

Petitioners ask this Court to either (1) infer bad faith where no evidence of bad faith exists or (2)

review ICE’s discretionary decision, which this Court lacks jurisdiction to do. Either way,

Petitioners’ motion fails and demonstrates a lack of understanding of (1) Congress’ mandate under

8 U.S.C. § 1231 for ICE to effectuate the removal orders of aliens ordered removed from the

United States and (2) of the POCR regulations’ direction that release is generally not appropriate

when ICE has obtained or is confident of obtaining travel documents in order to effectuate removal

orders.

                     A. ICE conducted de novo custody reviews pursuant to § 241.4 as ordered
                        by this Court.

          Throughout their motion, Petitioners ask this Court to review ICE’s discretionary decision

and find that ICE violated this Court’s order by improperly weighing the factors in each case. This

is plainly an improper attack on ICE’s discretionary detention decision that this Court lacks

jurisdiction to review. 8 U.S.C. § 1252(a)(2)(B)(ii) (“[N]o court shall have jurisdiction to review .

. . any other decision or action of the Attorney General . . . the authority of which is specified under

this subchapter to be in the discretion of the Attorney General.”); Atanda v. Clark, 646 F. Supp.

2d 1242, 1248 (W.D. Wash. 2009); Hernandez-Esquivel v. Castro, No. 5:17-cv-0564-RBF, 2018

WL 3097029, at *10 (W. D. Tex. June 22, 2018); Ropati v. Lynch, No. 6:17-CV-0219, 2017 WL

5560656, at *3 (W.D. La. Apr. 18, 2017). Further, while Petitioners may have decided to release

the detainees, ICE did not violate the Court’s order by coming to the opposite conclusion.

                                                   5
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 7 of 15



        The Court ordered ICE to conduct an additional round of custody determinations. ECF No.

366. ICE had reviewed and issued custody decisions for each of the six detained class members at

least one time. Nonetheless, ICE abided with this Court’s order to review the newly submitted

documents, information, and arguments in support of release and then to decide whether to

continue their detention or release them on appropriate conditions. Contrary to Petitioner’s

unsupported assertion that ICE violated this order, ICE fully reviewed the evidence submitted,

conducted interviews for a number of the detainees, and complied with the statutory and regulatory

direction that counseled continued detention. Petitioners are incorrect in their belief that ICE was

required to analyze flight risk and dangerousness ahead of the most relevant consideration for a

post order custody review – whether the alien’s valid and final order of removal can be effectuated.

In fact, the POCR regulations illustrate that analysis of flight risk and dangerousness is only

relevant when ICE is contemplating a release of the alien due to a lack of ability to effectuate the

alien’s final order of removal or a finding that removal is not in the public interest8 C.F.R.

§ 241.4(e) (requiring a finding that travel documents are not available or removal is not in the

public interest prior to releasing an alien).

        As explained by the Supreme Court, the purpose of the post-removal period statute, 8

U.S.C. § 1231, is to “assur[e] the alien’s presence at the moment of removal.” Zadvydas v. Davis,

533 U.S. 678, 680 (2001). As noted, § 1231 directs ICE to remove an alien ordered removed from

the United States within 90 days. The POCR regulations were therefore designed to accomplish

this statutory mandate and therefore lend credence to the most important factor in regards to

continued detention or release from detention being ICE’s ability to effectuate the alien’s removal.

As set forth in the Federal Register, “[t]he ability to secure a travel document by itself supports a

decision to continue detention pending the removal of the alien and obviates the need for further



                                                 6
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 8 of 15



custody review because it means the alien can be deported promptly.” 65 Fed. Reg. 80281; see

also 8 C.F.R. § 241.4 (e), (g)(3) (“If it is established at any stage of a custody review that, in the

judgement of the Service, travel documents can be obtained, or such document is forthcoming, the

alien will not be released unless immediate removal is not practicable or in the public interest.”)

(emphasis added); .”). Other Courts have recognized that when conducting POCRs, either at the

90-day or 180-day period, “ICE must consider its ability to obtain travel documents for the alien.”

Bonitto v. Bureau of Immigration & Customs Enf't, 547 F. Supp. 2d 747, 757 (S.D. Tex. 2008);

Hernandez-Esquivel v. Castro, No. 5-17-CV-0564-RBF, 2018 WL 3097029, at *10 (W.D. Tex.

June 22, 2018). In the instant matter, ICE fully reviewed the evidence and arguments made in

support of release as noted in the Decisions to Continue Detention. ICE recognized the equities

each alien set forth, but nonetheless determined that continued detention was appropriate under

the statute and regulations in part because ICE is in receipt of, or anticipates receipt of, travel

documents for each of the class members. Because there are no impediments to removal for such

individuals aside from this Court’s stay of removal, ICE determined that continued detention was

necessary to ensure the effectuation of their removal orders from the United States.

       And, while Petitioners’ motion assumes ICE failed to consider the public interest in

reaching the continued detention decision, this is plainly contradicted by ICE’s decisions that

summarize ICE’s review of the equities presented by each alien’s case. ECF No. 377 at Exs. A-F.

Additionally, while Petitioners’ motion only presumes that the “public interest” favors release, the

Supreme Court has made clear that “[t]here is always a public interest in prompt execution of

removal orders: [t]he continued presence of an alien lawfully deemed removable undermines the

streamlined removal proceedings” established by Congress. Nken v. Holder, 556 U.S. 418, 436

(2009). There is simply no evidence that ICE failed to conduct de novo custody reviews as this



                                                  7
        Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 9 of 15



Court ordered. Petitioners’ disagreement with the outcome should not persuade this Court

otherwise. 2

                   B. Petitioners fail to illustrate bad faith as otherwise required to
                      substantiate their allegation that ICE violated the Court’s order.

        Petitioners’ argument that ICE failed to conduct a meaningful review and instead used this

opportunity to “shore up its travel documents” is a thinly veiled allegation of bad faith, which they

fail to substantiate. ECF No. 383 at 8-9. DHS’s exercise of its discretionary powers “must be

viewed at the outset as presumptively legitimate and bona fide in the absence of strong proof to

the contrary.” Bertrand v. Sava, 684 F.2d 204, 212-13 (2d Cir. 1982). “The burden of proving that

discretion was not exercised or was exercised irrationally or in bad faith is a heavy” and rests with

the alien. Id. at 213 The fact that all requests by the alien were denied “is not at all probative on

the question of whether there ha[s] been an individualized consideration of the actual [] requests.”

Id. at 213.

        Here, ICE conducted individualized reviews based on the factors set forth in the POCR

regulations. In each case, ICE articulated a reasonable basis for their decision. ECF No. 377 at

Exs. A-F. Those reasons included serious criminal convictions and charges as well as demonstrated

non-compliance with alternatives to detention. Id. Contrary to Petitioners’ assertion, the fact that

ICE decided not to release anyone does not illustrate bad faith. See Sava, 684 F.2d at 213.

        Further, ICE is required to seek and secure travel documents for post-order aliens in order

to comply with 8 U.S.C. § 1231, POCR regulations, and due process. Zadvydas; 8 C.F.R.




2
  This Court also did not require ICE to issue written decisions by September 19, 2019. Rather, it
only required ICE to “decide.” ECF No. 366. Respondents complied with this part of the order by
informing Petitioners of their decision on September 19, 2019. Regardless, Petitioners did not meet
and confer with Respondents on this issue; rather, Respondents learned of Petitioners’ position for
the first time in their motion for interim relief.
                                                 8
         Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 10 of 15



§ 241.4(g)(2), (g)(3). Depending on the country that issues the travel document, a travel document

may only be valid for a certain period of time. As such, ICE continuously monitors the validity of

travel documents for individuals in its custody and will apply for and seek travel documents

multiple times if necessary throughout an alien’s period of detention. Petitioners’ suggestion that

this was improper is wholly unsupported and without merit.

         Petitioners’ remaining argument focuses on their vehement disagreement with ICE’s

decision. ECF No. 383 at 9. ICE issued POCR decisions that “briefly set forth the reasons for the

continued detention” including a discussion of the documents submitted by each detainee on their

behalf. 8 C.F.R. § 241.4(d); ECF No. 377 at Exs. A-F. Such review complied with this Court’s

order and the POCR regulations. See id. Petitioners’ disagreement with the outcomeis not enough

to establish the decision makers’ bad faith especially where there is no reason to suggest that ICE’s

review did not comport with the considerations provided in the POCR regulations .

                   C. The Court did not require ICE to conduct a “custody review” of Mr.
                              who is not detained.

         Mr.         is no longer detained, a class member, or within this Court’s or ICE Boston’s

jurisdiction. Because Mr.             is no longer detained, ICE could not “decide whether to

continue [his] detention.” ECF No. 366 at 1. The order’s reference to the class members subject to

Petitioner’s motion did not require ICE to address non-detained class members. To the extent ICE

could decide whether to continue the detention of a released alien, ICE Boston no longer has

jurisdiction over Mr.              case. Rather, ICE ERO Pittsburgh has jurisdiction over Mr.

           case, since he moved to West Virginia and ICE transferred his order of supervision there

at Mr.             request. As a result, ICE Boston can no longer make decisions regarding Mr.

            custody including whether to alter the terms of his order of supervision. Mr.

voluntarily moved to West Virginia, thereby bringing him outside this Court’s jurisdiction and

                                                 9
         Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 11 of 15



terminating his class membership. ECF No. 253 (defining class membership, in part, as aliens

within the jurisdiction of ICE Boston); see Rumsfeld v. Padilla, 542 U.S. 426, 444 (2004)

(requiring a habeas to be filed in the district court with territorial jurisdiction over the custodian).

Therefore, this Court is without jurisdiction to, and need not, order ICE to take any further action

in Mr.             case.

                    D. ICE duly considered each detainee’s potential eligibility to seek a
                       provisional waiver.

         Petitioners’ allegation regarding ICE’s consideration of the provisional waiver is false and

beyond this Court’s jurisdiction to review. Again, Petitioners’ sole basis for their argument that

ICE failed to consider the detainee’s pursuit of a provisional waiver is their disagreement with

ICE’s decision.t. ECF No. 383 at 8-9. However, ICE complied with this Court’s orders by

considering each detainee’s pursuit of a provisional waiver and documenting such consideration

through individualized explanations for each detainee as ordered to do by this Court. See ECF No.

340 (requiring monthly reporting) Because ICE has duly considered each detainee’s pursuit of a

provisional waiver, this Court lacks jurisdiction to order any further relief. ECF No. 159 at 26

(“[T]his court could not review a discretionary decision for possible abuse if DHS’s discretion was

actually exercised.”). The Court may not review how ICE exercised that discretion, including

whether to require ICE to identify “exceptional circumstances” to remove a class member.

Petitioners’ reference to an ambiguous statement from a lobby conference a year ago does not alter

this analysis. See id.; ECF No. 383 at 9. Further, Petitioners fail to cite to any authority that requires

separate explanation of ICE’s consideration of a detainee’s pursuit of a provisional waiver in a

class members’ POCR decision, especially where ICE had already provided, as required by this

Court, the justification for seeking to effectuate the removal orders in light of the detainees’ pursuit

of the provisional wavier. Because this Court lacks subject-matter jurisdiction to review ICE’s

                                                   10
       Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 12 of 15



discretionary decision to remove the detainees and Petitioners have no evidence that ICE failed to

comply with this Court’s orders regarding consideration, this Court should deny Petitioners request

for immediate release.

       III.    Petitioners are not likely to succeed on the merits of their claim that they are
               entitled to release.

       Petitioners’ motion seeks temporary injunctive relief in the form of release and a stay of

removal pending their motion alleging POCR violations. It is Petitioners’ burden to establish not

only that they are likely to succeed on the merits of their claim that ICE violated the POCR

regulations, but also that the remedy for such a violation is release and a stay of removal. See Esso

Std. Oil Co. (Puerto Rico) v. Monroig-Zayas, 445 F.3d 13, 18 (1st Cir. 2006). As Respondents

have explained in their response, sur-reply, and supplemental memoranda opposing Petitioners’

motion, ICE has not violated the POCR regulations with regard to the remaining six detainees. See

generally, ECF Nos. 318, 360, 377. Accordingly, Petitioners are not likely to succeed on their

claim that ICE has violated the POCR violations as to each remaining detainee. Moreover,

Petitioners’ fail to establish they are entitled to release and a stay of removal as a result through

their reference to this Court’s equitable powers. ECF No. 383 at 3. Accordingly, this Court must

deny their motion for temporary injunctive relief.

       Petitioners’ request for automatic release and a stay of removal upon release conflates the

remedies available for procedural due process violations with those available for substantive due

process violations. The remedy for any violation of procedural due process is additional

procedures. Mathews v. Eldridge, 424 U.S. 319, 333 (1976). As such, habeas relief, in the form of

release, is generally inappropriate for procedural due process violations. United States v.

Montalvo-Murillo, 495 U.S. 711, 722 (1990) (refusing to grant habeas relief for conducting hearing

late in violation of the detention statute); United States v. Shields, 649 F.3d 78, 87 (1st Cir. 2011)

                                                 11
       Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 13 of 15



(citing Montalvo-Murillo, 495 U.S. at 720); Northington v. U.S. Parole Com’n, 58 F.2d 2, 3-4 (6th

Cir. 1978) (conducting the hearing 24 days late in violation of the detention statute did not require

habeas relief); Sutherland v. McCall, 709 F.2d 730, 732 (D.C. Cir. 1983) (holding the appropriate

remedy for a violation of the detention statute is a writ of mandamus to compel compliance with

the statute); Smith v. United States, 577 F.2d 1025 (5th Cir. 1978); Heath v. United States Parole

Com., 788 F.2d 85 (2d Cir. 1986). Applying this standard, courts across the country have refused

to grant release to remedy POCR violations. Clarke v. Kuplinski, 184 F. Supp. 3d 255, 261 (E.D.

Va. 201) (“Here, Clarke confuses his substantive rights under Zadvydas and his procedural rights,

the violation of which does not justify granting habeas relief.”); Ming Hui Lu v. Lynch, No 1:15-

cv-1100-GBL-MSN, 2016 WL 375053 at *8 (E.D. Va. Jan. 29, 2016); Idowu v. Ridge, No. 3:03-

cv-1293-R, 2003 WL 21805, at *4-5 (N.D. Tex. Aug. 4, 2003); Bonitto v. Bureau of Immigration

& Customs Enf’t, 547 F. Supp. 2d. 747, 758 (S.D. Tex. 2008).

       While a lack of procedural due process could, in some extreme situations, result in a

substantive due process violation and require habeas relief, those circumstances are not present

here. Petitioners cannot plausibly argue that the alleged violations invaded on their right to ensure

their detention is related to statutorily and constitutionally permissible purpose: to ensure their

availability for effectuation of their removal orders. ICE has now reviewed the detainees’ custody

status on several occasions. It has taken into account the equities each detainee has presented,

including the potential eligibility to pursue a provisional unlawful presence waiver. Therefore, the

alleged violations did not affect the detainees’ substantive rights and, at most, Petitioners would

be entitled only to a remand to the agency for proper compliance with the regulation. Because this

remand has already occurred, the detainees are not entitled to any further relief from this Court.




                                                 12
          Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 14 of 15



          Further, Petitioners cannot separately establish a violation of substantive due process based

on their length in detention, because ICE has demonstrated its ability to remove each detainee. See

Zadvydas v. Davis, 533 U.S. 678, 699-700 (2001). Stays of removal issued by this Court and others

prevented ICE from removing the detainees and extended the amount of time each has spent in

detention. Contrary to Petitioners’ contention, aliens “cannot rely on the extra time resulting [from

permissible litigation strategy] to claim that his [or her] detention violates substantive due process.

See ECF No. 383 at 3; Doherty v. Thornburgh, 943 F.2d 204, 211 (2d Cir. 1991). Therefore, the

detainees’ detention is reasonably related to the purpose of removal and this Court cannot order

the detainees’ release.

CONCLUSION

          For these reasons, this Court should deny Petitioners’ motion for temporary injunctive

relief.

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

                                                   13
       Case 1:18-cv-10225-MLW Document 392 Filed 10/07/19 Page 15 of 15



Counsel for Respondents




                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: October 7, 2019                               Trial Attorney




                                                14
